UNITED STATES DISTRICT COURT FILED
FOR THE DISTRICT OF COLUMBIA

Andre Juste, ) Mork, U.S. District & Bankruptey
) Courts for the District of Columbi
Petitioner, )
)
V. ) Civil Action No, 19-2170 (UNA)
)
)
Circuit Court, Nineteenth Judicial Circuit, )
)
Respondent. )
MEMORANDUM OPINION

 

Petitioner Andre Juste, appearing pro se, has filed a “Petition for a Writ of Habeas
Corpus Under 28 U.S.C. § 2241” against a Florida state court. See Case Caption; Pet. 76. “The
writ of habeas corpus shall not extend to a [petitioner] unless” he is “‘in custody” under some
authority. 28 U.S.C. § 2241(c). From all indications in the petition, Juste is not in custody.
Besides, the named circuit court is not a proper respondent to a habeas petition, See Rumsfeld v.
Padilla, 542 U.S. 426, 434-39 (2004) (discussing immediate custodian rule); accord Blair-Bey v.
Quick, 151 F.3d 1036, 1039 (D.C. Cir. 1998). Therefore, this case will be dismissed for want of

jurisdiction. A separate order accompanies this Memorandum Opinion.

Date: September IZ , 2019